Title: [Diary entry: 14 November 1787]
From: Washington, George
To: 

Wednesday. 14th. Clear and very mild morning—Clouds afterwards and a sml. Sprinkle—Wind abt. So. W. Rid to the Ferry, French’s D. Run & Muddy hole. At the first 3 plows at work, all the other hands execpt the Ferry men, were sent to Muddy hole. At Frenchs treading out Barley—Plows stopped for this purpose. At D. Run 4 plows at Wk. The other hands digging Potatoes. At Muddy hole all hands digging Potatoes—the Small gang from the H[ous]e and the Ferry People assisting. The quantity of Potatoes taken from the remg. part of the Corn ground at this place amounted to 54½ Bls. of red, and 59¼ white—which added to those that came off the 10 acres in the same corn field make 84½ Whe. & 77¼ red—In all 161½ Bushels from the Corn ground—every 4th. row. Received 14¾ bushls. of Irish Potatoes from the Neck to day—wch. added to those that were brot. over on Saturday make 21¼ bushls. of red and 160 bushls. of white—In all 181¼ Bushels. Recd. from the same place 56½ Bushls. of Barley which grew on about 5 Acres near the Barn wch. had been in Turnips last year—also 31 Bushls. of Pease sound and good; and 7½ of Ditto which had been bit with the frost in different degrees—some very bad.